In an action by plaintiff to set aside and annul a nomination and an election of officers and for judgment directing that a new nomination and election of officers be held by defendant union, defendants appeal from an order denying their motion for summary judgment, pursuant to rule 113 of the Buies of Civil Practice, and for judgment on the pleadings pursuant to section 476 of the Civil Practice Act. Order affirmed, with $10 costs and disbursements. No opinion. Adel, Acting P. J., Wenzel, MacCrate, Beldock and Murphy, JJ., concur.